                                                          IT IS ORDERED
                                                          Date Entered on Docket: October 17, 2018




                                                          ________________________________
                                                          The Honorable David T. Thuma
                                                          United States Bankruptcy Judge
______________________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

  In Re:                                               Case No. 18-11143

  RICHARD A. TENORIO and TERRASA A.                    Chapter 7
  TENORIO, fka, THERESA NEZ

     Debtor(s)

    DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
  ABANDON PROPERTY IDENTIIED 2016 GMC YUKON VIN #1GKS2GKC1GR206635

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on August 1, 2018, Docket No. 20 (the "Motion") by U.S. Bank National

  Association ("Movant") . The Court, having reviewed the record and the Motion, and being

  otherwise sufficiently informed, FINDS:

           1.     On August 1, 2018 Movant served the Motion and a notice of the Motion (the

  "Notice") on the case trustee, Yvette J Gonzales ("Trustee"), and on Debtor('s/s') counsel, Albert

  W Schimmel, III, by use of the Court's case management and electronic filing system for the

  transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on

  Debtor(s) by United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.




   Case 18-11143-t7       Doc 22     Filed 10/17/18     Entered 10/17/18 09:12:16 Page 1 of 4
       2.      The Motion relates to the property identified as 2016 GMC YUKON VIN

#1GKS2GKC1GR206635 (the "Property").

       3.      The Notice specified an objection deadline of twenty-one (21) days from the date

of service of the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.      The Notice was sufficient in form and content;

       5.      The objection deadline expired on August 24, 2018;

       6.      As of October 10, 2018, neither Debtor(s) nor Trustee, nor any other party in

interest, filed an objection to the Motion;

       7.      The Motion is well taken and should be granted as provided herein; and

       8.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on October 10, 2018, Patricia Rychards of

Weinstein & Riley, P.S. searched the data banks of the Department of Defense Manpower Data

Center ("DMDC") and found that DMDC does not possess any information indicating that

Debtor(s) is/are currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

       1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:

               a.      To enforce their rights in the Property, including repossession and sale of

       the property, under the terms of any prepetition notes, security agreements and/or other

       agreements to which Debtor(s) is/are a party, to the extent permitted by applicable non-

       bankruptcy law, such as by commencing or proceeding with appropriate action against

       Debtor(s) or the Property, or both, in any court of competent jurisdiction; and




 Case 18-11143-t7        Doc 22     Filed 10/17/18     Entered 10/17/18 09:12:16 Page 2 of 4
               b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.      Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue against the Property and need not notify Trustee of any sale of the Property.

       3.      The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor(s), although Debtor(s) can be named as a

defendant\defendants in litigation to obtain an in rem judgment or to repossess the Property in

accordance with applicable non-bankruptcy law.

       4.      This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtor(s) after any sale or other disposition of the Property. Movant may file an

amended proof of claim for this bankruptcy case within 30 days after a sale of the Property

should it claim that Debtor(s) owe(s) any amount after the sale of the Property.

       5.      This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.




 Case 18-11143-t7       Doc 22     Filed 10/17/18      Entered 10/17/18 09:12:16 Page 3 of 4
       6.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.


                                  XXX END OF ORDER XXX


Submitted by:


                                                 /s/ Jason Bousliman
                                                 Jason Bousliman, SBN 14830
                                                 5801 Osuna Road Ne, Suite A103
                                                 Albuquerque, NM 87109
                                                 Phone: (505)348-3200
                                                 Email: JasonB@w-legal.com
Attorney for Movant


Copies to:
Richard A. Tenorio
PO Box 3932
Tohajiilee, NM 87026-3932

Terrasa A. Tenorio
PO Box 3932
Tohajiilee, NM 87026-3932

Albert W Schimmel, III
Schimmel Law Office
320 Gold Ave SW, Suite 1125
PO Box 8
Albuquerque, NM 87103-0008

Yvette J. Gonzales
Trustee
PO Box 1037
Placitas, NM 87043-1037

U.S. Trustee
421 Gold Avenue SW, Room 112
Albuquerque, NM 87102




 Case 18-11143-t7       Doc 22     Filed 10/17/18    Entered 10/17/18 09:12:16 Page 4 of 4
